Citation Nr: 1206291	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

1.  Entitlement to a total rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16(b) for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center-Resource Unit in Bay Pines, Florida, which granted the claim for entitlement to service connection for DJD and DDD of the lumbar spine and assigned a 10 percent rating effective March 16, 1999.  The appeal was subsequently transferred Regional Office (RO) in Muskogee, Oklahoma.  

In an October 2007 statement, the Veteran requested a travel board hearing.  In a letter to VA dated in November 2007, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  

In a December 2007 decision, the Board denied an evaluation in excess of 10 percent disabling for the lumbar spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in April 2008, the Court ordered that the motion for remand be granted and remanded the Board's decision for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  The Board denied the claim again in August 2008.  The Veteran appealed that decision to the Court.  In a January 2011 Memorandum Decision, the Court affirmed the Board's decision which denied an initial evaluation in excess of 10 percent disabling for service-connected DJD and DDD of the lumbar spine.  However, the Court remanded the Board's "denial of TDIU on an extraschedular basis" to the Board for readjudication.  

In September 2011, the Board remanded the issues of entitlement to an extraschedular rating for DJD and DDD of the lumbar spine and entitlement to TDIU.  However, the Board observes that it did not accurately characterize the matter on appeal in that remand.  In the January 2011 Memorandum Decision, the Court stated "just as a claim for an increased disability rating raises the issue of extraschedular consideration under 38 C.F.R. § 3.321(b), it also raises the issue of extraschedular TDIU under 38 C.F.R. § 4.16(b) where there is evidence of unemployability.  See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009)" and remanded "the Board decision in regard to the matter of referral for extraschedular consideration for TDIU."  In a May 2011 statement, the Veteran's attorney phrased the issue as "entitlement to TDIU between 1998 and 2003."  After the claim was remanded, the Veteran's attorney continued to characterize the issue as "claim for TDIU benefits from 1998 to 2003" as reflected in his December 2011 statement.  Moreover, although the Veteran submitted a claim for TDIU in December 2011, he does not appear to be contending that he is entitled to TDIU at the present time.  Rather, he indicated that his disability affected his employment in October 1998 but that he has been working full time since February 2008, which is consistent with his attorney's characterization of the issue on appeal as one for TDIU for a limited period of time.  Thus, it appears what the Court, with the agreement of the Veteran, wished the Board to consider is the matter of entitlement to TDIU on an extraschedular basis for the period of time that the Veteran was not working.  Accordingly, the matter on appeal has been recharacterized as reflected above. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the January 2011 Memorandum Decision, the Court determined that the Board failed to include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue as required by 38 C.F.R. § 4.16(b).  The Court stated that in particular, the Board failed to reconcile its acknowledgement of the fact that the Veteran reported taking early retirement due to his back disability with the conclusion that his back disability had not rendered him unemployable.  

In September 2011, the Board remanded to obtain the Veteran's Office of Personnel Management (OPM) file as requested by the Veteran's attorney in May 2011.  The Veteran's representative indicated that this file pertains to the Veteran's employment at USDA from which he asserts he retired in 1998 because of his service-connected lumbar spine disability.  

The Veteran's OPM file was received from the National Personnel Records Center (NPRC) in November 2011.  Although the OPM file contains evidence indicating that the Veteran did receive a disability retirement from the USDA, the evidence does not indicate on which disabilities the retirement was based.  However, it does appear that such evidence was in existence.  An August 1998 letter from a Personnel Management Specialist to the Chief Medical Officer states "enclosed is the medical portion of a disability retirement application, along with the applicant's and supervisor's statements for [the Veteran]."  No medical evidence was submitted along with the OPM file.

The Board observes that other evidence in the claims file reflects that the Veteran received disability retirement for his back and for a psychiatric disability, the latter of which he is not service-connected.  In a July 1998 VA treatment entry, the Veteran stated that he was told by the USDA that he will receive disability for his back and mental problems.  During his August 2004 VA examination, he reported that he received early retirement due to his mental and physical condition.  The Board notes that only the Veteran's service-connected lumbar spine disability can be considered for the purposes of this appeal.

The Board concludes that another attempt should be made to obtain the portion of the Veteran's USDA file pertaining to the reasons why he received a disability retirement.  A review of the OPM and NPRC websites indicate that this information might be located in the Veteran's Employee Medical Folder (EMF), which is separate from the Official Personnel Folder.  It appears that this folder is located at the NPRC and can be obtained via a different mailing address than the one used by VA to obtain the OPM file currently of record.  Thus, a remand is necessary to attempt to obtain the Veteran's EMF and/or the records pertaining to why he received his disability retirement.

Additionally, it appears that the Veteran applied for Social Security Administration (SSA) disability benefits in October 1998 as reflected on his March 1999 application.  It is unclear whether his claim was granted.  However, if a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  Because the Veteran has indicated that he cannot work due to his service-connected lumbar spine at the time he applied for SSA disability benefits, a remand is necessary to obtain them. 

In a statement received December 19, 2011, the Veteran's attorney requested a Decision Review Officer (DRO) hearing regarding the Veteran's inability to work because of his back after his retirement from the USDA in 1998.  The Board observes that this statement was received before the issuance of the December 20, 2011 supplemental statement of the case (SSOC).  Because the Veteran requested a DRO hearing while the claim was still under the jurisdiction of the RO, a remand is necessary to afford the Veteran a DRO hearing.  38 C.F.R. § 3.103(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the portion of the Veteran's USDA file pertaining to the reasons why he received a disability retirement in 1998.  A review of the OPM and NPRC websites indicate that this information might be located in the Veteran's Employee Medical Folder (EMF), which is separate from the Official Personnel Folder.  It appears that this folder is located at the NPRC and can be obtained via a different mailing address than the one used by VA to obtain the OPM file currently of record.  If the EMF is not at the NRPC, the RO should try to obtain it from another source, to include the USDA.  

2.  Obtain the Veteran's SSA disability records with date of claim in 1998.

3.  Schedule the Veteran for a DRO hearing as requested in the December 2011 statement.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

